Citation Nr: 0826684	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  00-21 136	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chest pain with 
shortness of breath, claimed as a result of an undiagnosed 
illness based on Gulf War service.

2.  Entitlement to service connection for headaches, joint 
and muscle pain, shaky hands, dry eyes with blurred vision, 
sleepwalking, heartburn, dizziness, and skin itching, claimed 
as a result of an undiagnosed illness based on Gulf War 
service.

3.  Entitlement to service connection for depression, claimed 
as a result of an undiagnosed illness based on Gulf War 
service or secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 1999 and June 2002 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Nashville, Tennessee.  The issues 
before the Board today were remanded in June 2006 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  There is no competent medical evidence indicating that 
the veteran has a "qualifying chronic disability" 
manifested by complaints of chest pain and shortness of 
breath, nor is there any indication that the veteran has a 
diagnosed disability manifested by such complaints that is 
related to his active duty service, including active duty for 
training. 

3.  The competent medical evidence indicates that the veteran 
has essential tremors that are, at the very least, aggravated 
by his service-connected PTSD.

4.  The competent evidence demonstrates that the veteran has 
been diagnosed with tension and migraine headaches; there is 
no competent or credible evidence that such disorders 
manifested during the veteran's active duty service or are 
otherwise related to his service.

5.  The competent evidence demonstrates that the veteran's 
complained of symptoms of heartburn, dizziness, and 
sleepwalking are not attributable to a qualifying chronic 
disability; rather, they are symptoms (and not diagnosed 
disabilities) associated with the veteran's service-connected 
PTSD.  

6.  The competent evidence demonstrates that the veteran has 
been diagnosed with dry eye due to mesbomian gland stasis; 
there is no competent evidence that such disability 
manifested during the veteran's active duty service or is 
otherwise related to his service.

7.  The competent evidence demonstrates that the veteran has 
been diagnosed with blurred vision due to hyperopic 
presbyopia.

8.  The competent evidence demonstrates that the veteran's 
subjective complaints of diffuse muscle and joint pain have 
been diagnosed as questionable mild separation of the 
acromioclavicular joint in the left shoulder, laxity of the 
left knee, right ankle instability due to chronic sprain, 
bilateral heel spurs, and tendonitis of the lower legs; there 
is no competent evidence indicating that such disabilities 
are related to the veteran's active military service.

9.  There is no competent medical evidence indicating that 
the veteran's remaining joint or muscle complaints are due to 
a qualifying chronic disability manifested by objective 
indications of joint or muscle. 

10.  There is no competent medical evidence indicating that 
the veteran has a qualifying chronic disability manifested by 
skin itching. 

11.  The competent medical evidence demonstrates that the 
veteran's depression is due to his service-connected PTSD.





CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
chest pain with shortness of breath that was incurred in or 
aggravated by active duty military service and such symptoms 
are not due to a "qualifying chronic disability."  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2.  Essential tremors are aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007).

3.  The veteran does not have a disability manifested by 
headaches that was incurred in or aggravated by active duty 
military service and such symptoms are not due to a 
"qualifying chronic disability."  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  The veteran's symptoms of heartburn, sleepwalking, and 
dizziness are not due to a "qualifying chronic disability," 
nor are they entitled to separate ratings as manifestations 
of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 4.14 
(2007).

5.  The veteran does not have a disability manifested by dry 
eyes with blurred vision that was incurred in or aggravated 
by active duty military service and such symptoms are not due 
to a "qualifying chronic disability."  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  The veteran does not have a disability manifested by 
muscle and joint pain, including acromioclavicular joint in 
the left shoulder, laxity of the left knee, right ankle 
instability due to chronic sprain, bilateral heel spurs, and 
tendonitis of the lower legs, that was incurred in or 
aggravated by active duty military service and such symptoms 
are not due to a "qualifying chronic disability."  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

7.  The veteran's itching skin is not due to a "qualifying 
chronic disability."  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

8.  Depression is proximately due to the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that a June 2006 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the June 2006 letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  This letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2006 letter provided this notice to the 
veteran.  

The Board notes that the June 2006 letter was sent to the 
veteran after the August 1999 and June 2002 rating decisions.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in June 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a March 
2008 supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's Navy and National Guard service treatment 
records are associated with the claims folder, as well as all 
relevant VA treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  Finally, the 
veteran was afforded multiple VA examinations during this 
appeal with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran has asserted entitlement to a number of claimed 
disabilities and symptoms.  He contends that some of these 
symptoms, such as headaches and shortness of breath, first 
manifested while he was serving in the Southwest Asia theater 
of operations.  See Written Statement received in June 1998.  
The remaining disabilities and symptoms, he asserts, are 
claimed as a result of an undiagnosed illness based on Gulf 
War service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007); 71 Fed. Reg. 242, 75,669-72 (Dec. 
18, 2006).  Service connection may be granted when the 
evidence establishes: (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more before December 31, 2011; and 
(4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C) any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.

As an initial matter, the Board observes that the veteran's 
discharge documents indicate that he served in the Persian 
Gulf theater of operations from October 25, 1990, until May 
9, 1991, in support of Operation Desert Shield/Storm.  The 
Board therefore concludes that the veteran meets the 
definition of "Persian Gulf veteran" for purposes of 
38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(d)(1)(2).

I. Chest Pain with Shortness of Breath

While the veteran does not contend that his claimed chest 
pain with shortness of breath is related to his first period 
of active duty, the Board notes that his service treatment 
records from such time period, to include his May 1972 
discharge examination, are negative for any complaints, 
treatment, or diagnoses referable to chest pain or shortness 
of breath.  Similarly, the veteran's service treatment 
records from his second period of active duty, to include a 
May 1991 demobilization examination, make no mention of 
complaints, treatment, or diagnoses referable to chest pain 
or shortness of breath.  Moreover, the veteran specifically 
denied any current complaints or history of shortness of 
breath or chest pressure or pain.  February 1992 Four Year 
Physical Examination; April 1991 Re-Deployment Examination 
Report of Medical History; December 1992 Persian Gulf 
Registry Examination Report.

The first documented evidence of either claimed symptom is 
June 1993.  At such time, the veteran was at annual training 
and was admitted for complaints of chest and arm pain.  DA 
Form 2173 ("Statement of Medical Examination and Duty 
Status") dated June 10, 1993; Final Progress Note dated June 
8, 1993.  Following admission and evaluation, the diagnoses 
were atypical chest pain, ruled out for MI (myocardial 
infarction) by enzymes, and dyspepsia.  The veteran's initial 
claim for compensation was received shortly thereafter.  

Following the veteran's June 1993 work-up, there is no 
contemporaneous medical evidence of continued complaints or 
treatment for symptoms of chest pain and/or shortness of 
breath until June 1999.  At such time the veteran complained 
of chest pain associated with exertion.  Further evaluation, 
including a September 2000 nuclear stress test, demonstrated 
dyspnea upon exertion, but was clinically normal.  The Board 
observes that all of the veteran's lay statements and medical 
evidence indicate that he only has dyspnea and chest pain 
associated with physical exertion.  As such, his symptoms 
cannot be considered unexplained.  As to the fact that he 
complained of such symptomatology during a period of active 
duty for training (annual training), there is no competent 
medical evidence of a diagnosed cardiovascular or 
pulmonary/respiratory disability.  Thus, service connection 
is not warranted on a direct basis pursuant to 38 U.S.C.A. 
§ 1110.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  

The Board acknowledges the veteran's lay statements that his 
chest pain and shortness of breath are related to his active 
military service.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which indicates that the veteran does not have a diagnosed 
cardiovascular, respiratory, or pulmonary disability that 
manifested during active military service, including active 
duty for training, nor is there competent evidence that such 
symptoms are attributable to an unexplained and undiagnosed 
illness.  A competent medical expert has made this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board has considered the applicability of the benefit of 
the doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Shaky Hands

The veteran indicated at a July 2006 VA neurology examination 
that he experiences tremors in his upper extremities that 
began "many years ago."  These tremors worsen when the 
veteran is anxious or nervous; they are most severe when he 
is experiencing a panic attack.  He does not have any resting 
tremors.  Following an examination of the veteran, the July 
2006 VA examiner diagnosed the veteran as having essential 
tremors, and noted that such disability was aggravated by 
anxiety, stress, and panic attacks.  Similarly, the July 2006 
VA examination report and January 2008 addendum indicate that 
the veteran's tremors are associated with panic attacks.  

The Board observes that the veteran is currently service-
connected for PTSD, rated as 100 percent disabling.  This 
disability contemplates and the medical evidence displays 
symptoms of anxiety, stress, and panic attacks.  Under the 
circumstances, the Board is satisfied that, at the very 
least, the competent evidence of record demonstrates that the 
veteran's PTSD aggravates his essential tremor disability.  
Thus, service connection should be granted for essential 
tremors as secondary to service-connected PTSD.  See 
38 C.F.R. § 3.310 (2007).  

III. Headaches

The veteran has asserted that he is entitled to service 
connection for headaches as such disability manifested during 
service and is due to an undiagnosed illness.  

Initially, the Board notes that the veteran has provided 
differing accounts as to when his headaches first began.  For 
example, in December 1992, the veteran reported an onset of 
headaches two weeks prior to his deployment to the Persian 
Gulf.  See Persian Gulf War Registry Examination Report dated 
December 16, 1992.  However, a June 1998 statement submitted 
by the veteran states that his headaches began while he was 
in Kuwait.  See also July 2006 VA Neurological Examination 
Report.  Clearly, if the veteran's headaches first manifested 
prior to his Southwest Asia service, service connection would 
not be warranted under the provisions of 38 C.F.R. § 3.317.  
However, since there is some confusion, the Board will 
consider whether service connection is warranted either on a 
direct basis or as due to an undiagnosed illness. 

As noted above, the veteran contends that his headaches began 
during service, either prior to or during his service in 
Southwest Asia.  However, a review of the veteran's service 
treatment records fails to reveal any complaints, diagnosis, 
or treatment for headache complaints.  Rather, the first 
documented evidence of headaches is the above-mentioned 
December 1992 Persian Gulf War Registry Examination.  

The veteran, as a layperson, is competent to provide evidence 
that he experienced headaches during service.  See Layno v. 
Brown, 6 Vet App 465 (1994); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the Board finds the 
veteran's statements lack credibility.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, the veteran has provided differing 
accounts of when his headaches first began.  Moreover, 
despite the veteran's assertion that he reported such 
complaints, there is no evidence of documented complaints, 
including at his May 1991 demobilization examination.  See 
also Four Year Physical Examination Report dated February 8, 
1992.  Such evidence, though not dispositive, clearly weighs 
against his own lay statements that his headaches began 
during service and persisted since service.  In the absence 
of any competent evidence to support the veteran's lay 
assertions of in-service headaches, the Board finds that 
there is no evidence of such disability during service.  

The lack of in-service evidence of headaches is not fatal to 
the veteran's claim, especially in light of his assertion 
that such symptoms are due to an undiagnosed illness.  
However, after careful review of the record, the Board 
concludes that the competent evidence does not indicate that 
the veteran has headaches due to a qualifying chronic 
disability, nor is there any indication that his current 
headaches are related to his military service.  

Regarding the veteran's undiagnosed illness claim, the Board 
observes that the veteran's headache complaints have been 
diagnosed as tension (or muscle contraction) and migraine 
headaches.  See July 2006 VA Neurological Examination Report.  
As such evidence indicates that the veteran's headache 
complaints are not unexplained and undiagnosed, service 
connection under the provisions of 38 C.F.R. § 3.317 for 
headaches as due to a qualifying chronic disability is not 
warranted.  

Similarly, service connection is not warranted on a direct 
basis either.  In this regard, there is no credible or 
competent evidence of headaches during service.  Rather, the 
first credible evidence of chronic headaches is more than one 
year after service separation.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc). Finally, the July 2006 VA Gulf War examination report 
with January 2008 addendum provides a medical opinion that 
the veteran's current headache disorder is not related to his 
active military service.  The Board notes that this opinion 
was given following an interview with the veteran, 
examination, and review of the claims folder.  Such opinion 
is therefore probative as to the issue of whether there is a 
nexus between the veteran's current tension and migraine 
headaches and military service to be probative to its 
determination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this 
regard, the examiner's opinion was based on a complete 
history of the veteran as well as a thorough examination and 
review of the claims folder.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The Board acknowledges the veteran's assertions that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which fails to show 
that he has a current headache disorder that is related to 
military service.  A competent medical expert made this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In the present case, the only etiological evidence of record 
weighs against the veteran's claim.  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality for the Board to consider granting service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Thus, with consideration of the probative VA examiner's 
report, the absence of any credible evidence of in-service 
complaints, and the absence of any medical opinion suggesting 
a causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for headaches as directly due to 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, as the veteran has been diagnosed with migraines 
and tension headaches, rather than headache complaints due to 
an undiagnosed illness, service connection under the 
provisions of 38 C.F.R. § 3.317 is also not warranted.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Sleepwalking, Heartburn, and Dizziness

In his lay statements, the veteran reports suffering from 
sleepwalking, dizziness, and heartburn following separation 
from service.  The Board observes that the contemporaneous 
record of medical evidence is silent for complaints of 
dizziness.  However, the veteran was noted to suffer symptoms 
of dyspepsia (or indigestion) in June 1993 in conjunction 
with complaints of atypical chest pain; no further complaints 
are noted in the medical record.  The veteran was afforded a 
Gulf War VA examination in July 2006 to investigate his 
complaints.  The VA examiner noted that the veteran has not 
been diagnosed with a primary sleep disorder, orthostatic, 
neurological or cardiovascular disorder, or gastrointestinal 
disorder.  Furthermore, additional testing and evaluation 
failed to reveal any pathology associated with a diagnosis.  
Thus, following the July 2006 VA examination the veteran's 
complaints remained unattributable to a clinical diagnosis.  
However, rather than attribute the veteran's symptoms to an 
undiagnosed illness, the examiner opined that the veteran's 
heartburn and dizziness are manifestations of his panic 
attacks and anxiety.  As for sleepwalking, the examiner 
directly related such behavior to the veteran's service-
connected PTSD.  See also VA Psychiatry Record dated June 19, 
2000 (veteran sleepwalked looking for a gun while having a 
PTSD-related nightmare).  

Unlike essential tremors, the veteran's complaints of 
heartburn, dizziness, and sleepwalking are encompassed by the 
criteria used to rate the veteran's service-connected PTSD.  
Specifically, the veteran's heartburn and dizziness 
complaints are manifestations of his panic attacks, which are 
contemplated by the rating criteria for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Similarly, the rating 
schedule accounts for sleep disturbances such as 
sleepwalking.  Id.  Under such circumstances, separate 
ratings may therefore not be assigned as doing so would 
constitute pyramiding.  38 C.F.R. § 4.14 (2007).  See also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition).  In sum, the veteran's claims of service 
connection for heartburn, sleepwalking, and dizziness are 
moot because he is already being compensated for such 
symptoms as part of his service-connected PTSD.

V. Dry Eyes with Blurred Vision

The veteran also contends that he is entitled to service 
connection for dry eyes with blurred vision as due to an 
undiagnosed illness.  However, as indicated by an October 
2006 VA eye examination report, the veteran has been 
diagnosed with dry eye due to mesbomian gland stasis and 
blurred vision due to hyperopic presbyopia.  Thus, service 
connection is not warranted under the provisions of 38 C.F.R. 
§ 3.317.  Moreover, service connection is not warranted for 
the veteran's hyperopic presbyopia as the examiner indicated 
that such disability was due to "age-related changes," and 
VA regulations specifically prohibit service connection for 
refractive error of the eye.  38 C.F.R. § 3.303(c) (2007).

As for mesbomian gland stasis, there is no evidence of 
complaints of dry eye during service or for many years after 
service.  In fact, the veteran expressly denied any 
complaints of dryness at a July 2004 VA comprehensive eye 
examination.  VA Eye Examination Report dated July 14, 2004.  
In the absence of competent medical evidence relating the 
veteran's current disability to service, the Board finds that 
the preponderance of the evidence is against this claim.  See 
38 C.F.R. § 3.303(d).  Thus, service connection is not 
warranted for either claimed symptom/disability.  

VI. Muscle and Joint Pain

The veteran's records show that he complains of diffuse 
muscle and joint pain, particularly in the neck and 
shoulders.  At a July 2003 VA examination, the veteran 
indicated that he has experienced aching and stiffness since 
the Persian Gulf War.  Initially, the Board observes that the 
veteran is already service-connected for a right anterior 
quadriceps tendon tear.  Thus, any claim for diffuse muscle 
and joint pain will not consider complaints related to his 
right thigh.  

The veteran's active duty service treatment records, 
including his May 1991 Southwest Asia Demobilization 
Examination, are silent for any complaints of muscle or joint 
problems during service.  Similarly, there is no competent 
evidence of any specific injury to any of the veteran's 
muscles or joints, with the exception of the right thigh 
muscle injury noted above.  

Post-service, the veteran reported subjective complaints of a 
painful shoulder on his February 1992 Four Year Physical 
Examination Report; however, no such problems were indicated 
at his December 1992 Persian Gulf War Registry Examination.  
The veteran's records also show that, prior to 1998, he 
denied any joint or muscle problems of significance (other 
than his right thigh).  See e.g., May 1991 Southwest Asia 
Demobilization Examination Report; December 1992 Persian Gulf 
War Registry Examination Report; October 1998 VA Examination 
Report.  At such time, he began to complain of pain referable 
to his shoulders.  See Veteran's Written Statement received 
June 24, 1998; see also Agent Orange Registry Examination 
Report dated July 28, 2000.  Further evaluation revealed 
questionable mild separation of the acromioclavicular joint 
in the left shoulder and laxity of the left knee; no 
neurological disabilities were found and the veteran had a 
negative rheumatoid factor and antinuclear antibody, and 
normal sed rate.  Additional medical evidence of record 
demonstrates that the veteran has also been diagnosed as 
having right ankle instability due to chronic sprain, 
bilateral heel spurs, and tendonitis of the lower legs in 
conjunction with his complaints of muscle and joint pain.  
See VA Orthopedic Progress Note dated October 25, 2002.  

The above evidence demonstrates that, at least with respect 
to the veteran's joint and muscle complaints related to his 
left knee, neck, shoulders, lower legs, and right ankle, 
service connection is not warranted on the basis that such 
complaints are the result of an undiagnosed illness.  In this 
regard, clinical evaluation has revealed diagnoses to which 
his claimed symptoms may be attributed.  Moreover, in the 
absence of any evidence of in-service injury or complaints 
related to these joints and muscles or a competent medical 
opinion relating such complaints to the veteran's active duty 
service, the Board finds that service connection under the 
provisions of 38 U.S.C.A. § 1110 is also not warranted.  See 
also 38 C.F.R. § 3.303(d).

As for the veteran's remaining joint and muscle complaints, 
the Board acknowledges the veteran's competence to report 
symptoms of joint stiffness and muscle aching.  See Layno, 
supra.  It also acknowledges lay statements from the 
veteran's acquaintances documenting his complaints of sore 
muscles and joints.  However, service connection pursuant to 
38 C.F.R. § 3.317 is warranted only for a veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illness(es).  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Thus, subjective complaints alone are insufficient 
upon which to grant service connection for muscle and joint 
pains due to undiagnosed illness.

Despite the veteran's subjective complaints, the competent 
medical evidence fails to demonstrate any objective 
indications of diffuse muscle or joint problems.  In this 
regard, the veteran demonstrated normal tone and bulk 
throughout his body at a July 2000 Agent Orange Registry 
Examination; there was also no evidence of atrophy or spasms, 
and the veteran demonstrated 5 out of 5 in all muscle groups.  
Agent Orange Registry Examination Report dated July 28, 2000.  
This examination report also notes that the veteran had full 
range of motion in his spine, shoulders, and extremities.  
Similarly, examinations in July 2003, and July 2006 note the 
veteran's subjective and historical complaints of diffuse 
muscle and joint pain, but fail to document any objective 
medical evidence of such symptoms such as decreased range of 
motion, decreased muscle strength, or reduced neurological 
function.  July 2003 VA Examination Report; July 2006 VA 
Examination Report; Finally, the January 2008 addendum to the 
July 2006 VA examination report indicates that the veteran 
does not have diffuse muscle and joint complaints due to an 
undiagnosed illness.  Although such opinion does not 
expressly state that there is a lack of objective indications 
of a chronic disability, the Board notes that such conclusion 
is implied by the negative opinion provided.  

Under the above circumstances, the Board finds that the 
veteran's subjective complaints of diffuse muscle and joint 
pain are not supported by the objective medical evidence of 
record.  See Espiritu, supra.  Unfortunately, without 
objective indications of his claimed symptoms, the veteran's 
subjective complaints are insufficient upon which to 
establish service connection for muscle and joint pain as due 
to an undiagnosed illness.  See 38 C.F.R. § 3.317.  The Board 
has considered the applicability of the benefit of the doubt 
rule; however, the preponderance of the evidence is against 
the veteran's claim.  Consequently, the benefit of the doubt 
rule does not apply, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

VII. Skin Itching

The veteran has filed a claim for "itchy skin" as due to 
undiagnosed illness.  At his July 2006 VA examination, the 
veteran reported that his skin began to itch in approximately 
1999, more than 7 years after leaving Southwest Asia.  At no 
time during this appeal has he asserted that such symptom 
began during service; thus, the Board will only consider 
whether such claimed symptom is due to an qualifying chronic 
disability.

The Board acknowledges the veteran's assertion that he 
experiences these claimed symptoms.  Unfortunately, as with 
his diffuse muscle and joint pains, there is no objective 
indication of any chronic skin problems.  Thus, regardless of 
any competent lay complaints, service connection pursuant to 
38 C.F.R. § 3.317 is not warranted.  In this regard, the July 
2006 VA examiner noted that despite the veteran's subjective 
complaints, there was no dermatologic pathology present.  
Similarly, the veteran's July 2000 Agent Orange Registry 
Examination Report indicates that his skin was evaluated as 
normal temperature, texture, and tugor; no rashes or lesions 
were noted.  Moreover, the Board observes that the veteran 
denied any pain or itching related to his skin.  A July 2003 
VA examiner did note that the veteran had some skin dryness; 
however, such notation is not repeated elsewhere.  

The Board is sympathetic to the veteran's claim.  However, as 
above, the veteran's complaints of an undiagnosed skin 
illness manifested by itching are not supported by the 
objective medical evidence of record.  Unfortunately, without 
objective indications of his claimed symptoms, the veteran's 
subjective complaints are insufficient upon which to 
establish service connection for skin itching as due to an 
undiagnosed illness.  See 38 C.F.R. § 3.317.  The Board has 
considered the applicability of the benefit of the doubt 
rule; however, the preponderance of the evidence is against 
the veteran's claim Consequently, the benefit of the doubt 
rule does not apply, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

VIII. Depression

The veteran asserts that he is entitled to service connection 
for depression as due to an undiagnosed illness based on Gulf 
War service.  Alternatively, the veteran contends that it is 
secondary to his service-connected PTSD.  

The Board notes that there was a recent amendment to the 
regulatory provisions governing secondary service connection.  
38 C.F.R. § 3.310 (2007).  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Prior to this amendment, secondary service 
connection was warranted for a disability when the evidence 
demonstrates that the disability for which the claim is made 
is proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was not notified of the change in the regulatory 
scheme.  However, such error is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310 (and he was notified of this 
version).  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the medical evidence reflects that the veteran 
was first diagnosed with a depressive disorder, namely, 
dysthymic disorder, at an October 1998 VA examination.  See 
also Addendum to Mental Health Intake Report dated January 
10, 2000.  Records also show diagnoses of major depression; 
major depressive disorder, single episode, severe; and 
recurrent depressive disorder, moderate.  See Post-Traumatic 
Stress Program (PTSP) Treatment Plan dated May 11, 2001; July 
2003 VA PTSD Examination Report; PTSP Medication Check dated 
October 19, 2004 (Active problem list).  More recently, at a 
July 2006 VA examination, the veteran was found not to meet 
the DSM-IV criteria for major depression.  However, he still 
displayed symptoms of depression; thus, the examiner's 
diagnostic impression was PTSD with depressed mood.

Regardless of the appropriate current diagnosis, the Board is 
satisfied that the competent medical evidence demonstrates a 
competent diagnosis of a depressive disorder during this 
appeal.  See McClain v. Nicholson, 21 Vet App 319 (2007) 
(requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim").  
Moreover, the Board finds that such disability is secondary 
to his service-connected PTSD.  In this regard, a July 2003 
VA examination report indicates that the relationship between 
the veteran's PTSD and depression, not otherwise specified 
(NOS), is best described as "largely dependent upon and 
related to the veteran's problem with war stress."  
Similarly, the July 2006 VA examiner stated that although she 
did not find symptoms sufficient to meet the criteria for a 
current diagnosis of depression, "his previous separately 
diagnosed depression is at least as likely as not proximately 
due to or the result of service-connected PTSD."  

In light of the above evidence, the Board finds that the 
competent evidence shows that the veteran's claimed 
depression is related to his service-connected PTSD.  As 
such, service connection for this disability is warranted.  
See 38 C.F.R. § 3.310 (2007).  


ORDER

Entitlement to service connection for chest pain with 
shortness of breath, claimed as a result of an undiagnosed 
illness based on Gulf War service, is denied.

Entitlement to service connection for headaches, joint and 
muscle pain, dry eyes with blurred vision, sleepwalking, 
heartburn, dizziness, and skin itching, claimed as a result 
of an undiagnosed illness based on Gulf War service, is 
denied.

Entitlement to service connection for essential tremors as 
secondary to service-connected PTSD is granted.

Entitlement to service connection for depression as secondary 
to service-connected PTSD is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


